DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 01/03/2022, claims 1, 13, 14 and 17 have been amended. Claims 1-20 are pending. Applicant filed an amendment to correct the Title, hence the previous objection to the specification has been withdrawn.
Information Disclosure Statment
The Information Disclosure Statement dated 04/26/2022 and 11/03/2021 are acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 16 and 17 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Shih et al. (US 2015/0214756).
With respect to claims 1, 13 and 17, Shih et al. (Hereinafter, Shih) discloses an apparatus of charging control (Fig. 1, 50-charging control), for a device to-be-charged (Fig. 1, 200), the device to-be-charged comprising a battery which comprises a plurality of cells (Fig. 1, 210 battery cells), and the apparatus comprising: a charging unit configured to: {YB:01013598.DOCX }-29-apply K stages of constant-current charging to the battery in charging of the device to-be-charged (200), wherein K is a positive integer greater than one (Para. # 0011: charge continuity); and in each of the K stages, apply a preset current corresponding to the stage to the battery for constant-current charging until a voltage of the battery reaches a preset voltage corresponding to the stage(Para. # 0011 and 0019), 

    PNG
    media_image1.png
    696
    623
    media_image1.png
    Greyscale

wherein a preset voltage corresponding to a Kth stage is a charging cut-off voltage, and
the charging cut-off voltage is higher than a rated voltage of the battery (Para. # 0016/0011 preset voltage threshold; for different cycles or stages of preset voltage or current); a detecting unit configured to, in each of the K stages, detect a charging voltage applied to the battery and a voltage across each of the plurality of cells (Fig. 1, detect.40 for each cell 210, detection 41); and a control unit (Fig. 1, 50) configured to control the charging to proceed to a next constant-current charging stage in response to at least one of the charging voltage and a voltage across any of the plurality of cells being higher than the preset voltage corresponding to the stage (Para. # 0016 and 0011).  
	With respect to claims 4 and 16, Shih discloses the apparatus of charging control as described above, wherein the control unit is further configured to: in the Kth stage, end charging of the battery or apply the charging cut-off voltage to the battery for constant-voltage charging, upon detecting, by the detecting unit, that at least one of the following conditions is satisfied: the charging voltage is higher than the charging cut-off voltage (); or the voltage across any of the plurality of cells is higher than a Kth preset cell voltage (See Para. # 0018 and 0019: voltage charging" means the charging unit 10 dynamically regulates a charging current I of the battery pack 200 to maintain the voltage V of the one of the plurality of rechargeable batteries 210 at the preset voltage threshold V1).
Allowable Subject Matter
Claims 2, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 3 -12, 15 and 19-20 are depend on above objected claim 2, 14 and 18 respectively.
The following is a statement of reasons for the indication of allowable subject matter:  … in each of the K stages, applying the preset current corresponding to the stage to the battery for constant-current charging until the voltage of the battery reaches the preset voltage corresponding to the stage comprises: in an ith  stage of first K-1 stages, applying an ith preset current to the battery for constant- current charging until the voltage of the battery reaches an ith preset voltage, wherein i is a positive integer which is greater than or equal to one and less than or equal to K-1, and an (i+1)th preset current is smaller than the ith preset current; and in the Kth  stage, applying a Kth preset current to the battery for constant-current charging until the voltage of the battery reaches the charging cut-off voltage, wherein the Kth preset current is smaller than a (K-1)th preset current …
Response to Arguments

Applicant's arguments filed in the remarks of 01/03/2022 have been considered and objected some claims, but are not persuasive to overcome the rejections to some claims indicated above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859